The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 05/17/2022 amendment(s) /response(s) in the Application 16/993,739 by Myung et al. for “Method For Transmitting And Receiving Signal In Wireless Communication System Using User Equipment (UE), Involves Transmitting Configured Grant (CG) Physical Uplink Shared Channel (CG PUSCH) Based On Resource Allocation Information”, filed on 08/14/2020. The amendment/response has been entered.

Response to Amendment
Per the 05/17/2022 Amendment:  
Claims 2-5, 8-11 are cancelled.
Claims 1, 6, 7, 12 and 14 are amended. 
Claims 15-19 are newly added.
Claims 1, 6-7, 12-19 are pending.

In view of the 05/17/2022 claim amendments, i.e., “the CG-UCI and the HARO-ACK information which are jointly encoded…is determined as one of a plurality of indexes for the beta offset based on a number of information bits which is a combination of bits of the CG-UCI and bits of the HARO-ACK information.” (as recited in claims 1, 7 and 14) in combination with the other limitations, the previous rejection to said claims under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
Claims 1, 6-7, 12-19 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 05/17/2022) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “the CG-UCI and the HARO-ACK information which are jointly encoded…is determined as one of a plurality of indexes for the beta offset based on a number of information bits which is a combination of bits of the CG-UCI and bits of the HARO-ACK information.” (as recited in claims 1, 7 and 14) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found, which was previously cited, is as follows:

With respect the independent claims, Mukherjee et al. (US20200351861A1) teaches A method of a user equipment (UE) in a wireless communication system, the method comprising: (MUKHERJEE, Fig. 4A, paragraph 47, teach UE in wireless communication with base station.)
receiving resource allocation information related to a configured grant (CG)-based uplink transmission; (MUKHERJEE, Fig. 4A, step 408, paragraphs 48-49, 27-60, teach the UE receiving configuration information (i.e. configured grant for uplink transmission).)
receiving configuration information indicating multiplexing between CG uplink control information (CG UCI) and hybrid automatic repeat request acknowledgement (HARQ-ACK) information, (MUKHERJEE, Fig. 4A, steps 414, 416, 418, paragraphs 51-52, 57-60, teach the UE receiving DCI (i.e. configuration information) indicating UCI multiplexing and HARQs for which ack/nack should be reported (i.e. multiplexing between CG uplink control information (CG UCI) and hybrid automatic repeat request acknowledgement (HARQ-ACK) information).) 
and transmitting a CG physical uplink shared channel (CG PUSCH) based on the resource allocation information, (MUKHERJEE, Fig. 4B, step 442, paragraphs 56-60, teach transmitting the CG via the PUSCH based on the resource information.)
wherein encoded information according to the joint encoding is multiplexed on the CG PUSCH, (MUKHERJEE, Fig. 4B, step 442, paragraphs 56-60, teach transmitting the CG via the PUSCH based on the resource information.)
wherein a beta offset value corresponding to one of a first index, a second index, or a third index related to a beta offset of the HARQ-ACK information is applied to the joint encoding. (MUKHERJEE, Fig. 4A, step 420, paragraph 51, teach a beta offset used to control UCI error coding (i.e. first, second or third index) related to the HAR-ACK information.)

Islam et al. (US20200228248A1) teaches performing joint encoding of the CG UCI and the HARQ-ACK information based on the configuration information; (ISLAM, paragraphs 124-129, teach joint encoding HARQ-ACK and UCI based on SR configurations.)

REN et al. (US20210410093A1) is directed towards sidelink V2X communications in a dedicated portion of spectrum (Abstract). More particularly, paragraph 49, teaches D2D communications wherein devices (e.g. UE) include V2X vehicles related to autonomous driving and operable to send messages over a network.

Bhattad et al. (US20210051702A1) is directed to receiving a configuration for a configured grant resource and transmit an UL communication signal in the configured grant resource, and the UL communication signal includes a CG-UCI multiplexed with UL data, and additionally the CG-UCI indicates whether the UL data includes additional UCI (Abstract). More particularly, Fig. 16, step 1610, paragraph 183, teach r receiving, by a UE from a BS, multiplexing configuration information associated with a configured grant resource and HARQ-ACK feedback, the multiplexing configuration information specifying a no-multiplex mode or a multiplex mode. 

YANG et al. (US20200383132A1) is directed towards a beta offset value to account for different block error rate, BLER, targets and encoding schemes is configured in the wireless device to determine how many coded modulation symbols to use for carrying the UCI in the PUSCH (paragraph 73). More particularly, Fig. 12, paragraph 129, teach performing decoding to detect at least one of a symbol of a PUSCH the UCI ends and at what symbol of the PUSCH the UCI begins (step 102).

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “the CG-UCI and the HARO-ACK information which are jointly encoded…is determined as one of a plurality of indexes for the beta offset based on a number of information bits which is a combination of bits of the CG-UCI and bits of the HARO-ACK information.”, as recited in claims 1, 7 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412